Citation Nr: 1100784	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-11 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea, including as secondary to hypertension.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for a bilateral eye 
disorder, to include diplopia.
  
6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

7.  Entitlement to service connection for bilateral hearing loss. 
8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral pes 
planus.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disorder, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

In the Veteran's May 2007 substantive appeal, he requested a 
hearing before the Board.  However, in an October 2009 statement, 
the Veteran indicated that he no longer wanted a hearing.  Thus, 
his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) 
(2010).  

With respect to the Veteran's claim for an eye disorder, the 
Board notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Thus, the Board has characterized the issue as a 
claim for entitlement to service connection for an eye disorder, 
to include diplopia.

The RO initially denied entitlement to service connection for an 
eye disorder in a January 1983 rating decision.  A subsequent 
January 1983 rating decision confirmed the earlier denial.  The 
Veteran filed a claim to reopen, and his claim for an eye 
disorder was once again denied in a February 1999 rating 
decision.  In both the January 1983 rating decisions and the 
February 1999 rating decision, the RO did not consider whether 
service connection was warranted for diplopia.  Rather, the 
analysis was limited to whether the Veteran's myopic astigmatism 
should be service-connected.

Therefore, the Board need not consider whether new and material 
evidence has been submitted to reopen the current claim for an 
eye disorder and a new decision on the merits is required.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (A claim based on 
a new diagnosis is a new claim, and is adjudicated without regard 
to prior denials that did not consider that diagnosis); cf. Velez 
v. Shinseki, 23 Vet. App. 199 (2009) (in determining whether new 
and material evidence is required, the focus of the Board's 
analysis must be on whether the evidence presented truly amounts 
to a new claim based upon distinctly diagnosed diseases or 
injuries).  Here the claim is based on a distinct diagnosis.  The 
Veteran's previous claims related to myopic astigmatism, for 
which service connection is prohibited under law.  As such, the 
claim for an eye disorder has been recharacterized on the title 
page of this decision. 

With respect to his claim for a bilateral knee disorder, in 
November 2010, the Veteran, through his service representative, 
articulated a new theory of entitlement to service connection for 
his bilateral knee disorder, in essence alleging that it may be 
due to or aggravated by his bilateral pes planus.  This theory of 
entitlement was not previously considered by VA adjudicators.  
But in this regard, it is noted that in Ashford v. Brown, 10 Vet. 
App. 120 (1997), the Court held that when a Veteran attempts to 
reopen a claim by bringing a new etiological theory for the 
causation of his disease than that which was previously addressed 
in the earlier final denial, such new theory of causation does 
not itself constitute a new claim, obviating the necessity of 
presenting new and material evidence for that same claim.  As 
such, his claim for a bilateral knee disorder will be considered 
on a new and material basis.

Further, the Board acknowledges that following the October 2009 
supplemental statement of the case (SSOC), duplicative VA medical 
records were associated with the claims file.  The RO issued a 
December 2009 Deferred Rating Decision essentially determining 
that an SSOC was not needed.  Further, additional internet 
article submissions were accompanied by waiver of RO review.  A 
reference to "October 2010" in the waiver letter appears to be 
a clerical error.

The issues of entitlement to service connection for diabetes 
mellitus, hypertension, a sleep disorder, allergic rhinitis, a 
bilateral eye disorder, and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in February 1999, the RO denied service 
connection for bilateral hearing loss based on the finding that 
there was no current disability for VA purposes and service 
treatment records did not show treatment for hearing loss.  The 
Veteran did not appeal the February 1999 decision within one year 
of being notified. 

2.  The evidence received since the February 1999 RO decision is 
new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral hearing 
loss.  

3.  In a decision dated in February 2004, the RO denied service 
connection for bilateral pes planus based on the finding that the 
medical evidence did not demonstrate that his pre-existing 
bilateral pes planus had been permanently worsened as a result of 
service or that he had a chronic foot disability related to 
military service.  The Veteran did not appeal the February 2004 
decision within one year of being notified.

4.  The evidence received since the February 2004 RO decision, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral pes planus. 

5.  In a decision dated in February 2004, the RO denied service 
connection for a bilateral knee disorder based on the finding 
that the medical evidence did not demonstrate a relationship 
between his current knee disabilities and service.  The Veteran 
did not appeal the February 2004 decision within one year of 
being notified.

6.  The evidence received since the February 2004 RO decision, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a bilateral knee disorder. 


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented since the 
February 1999 RO decision denying service connection for 
bilateral hearing loss.  Thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The February 2004 rating decision, which denied the Veteran's 
claim to reopen a claim of entitlement to service connection for 
bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

4.  The evidence received subsequent to the February 2004 RO 
decision is not new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).

5.  The February 2004 rating decision, which denied the Veteran's 
claim to reopen a claim of entitlement to service connection for 
a bilateral knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

6.  The evidence received subsequent to the February 2004 RO 
decision is not new and material, and the requirements to reopen 
a claim of entitlement to service connection for a bilateral knee 
disorder, to include as secondary to bilateral pes planus, have 
not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claim for bilateral hearing loss.  Accordingly, 
assuming that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.  

With respect to the Veteran's bilateral pes planus and knee 
disorder claims, the notice letter provided to the Veteran in 
October 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
He was informed that his claims were previously denied because 
the information he had submitted was not new and material to his 
claims.  He was informed that new and material evidence must 
raise a reasonable possibility of substantiating his claims. He 
was told to submit evidence relating to this fact.  Although the 
reason for the precious denials were broadly categorized, the 
specific reasons his claims were previously denied were provided 
to the Veteran in the August 2006 rating decision currently on 
appeal.  Moreover, the claims were subsequently readjudicated in 
February 2007, May 2009, and October 2009 statements of the case.  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous denials.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran submitted private treatment records.  
The Board has considered that the Veteran reported treatment at a 
VA facility in Decatur in an October 2009 statement.  A Decision 
Review Officer (DRO) conducted a search of that facility for the 
Veteran's records and was only able to locate records from 1997 
and 1989, which had previously been associated with the claims 
file.
  
The Board recognizes that VA examinations were not conducted with 
respect to his feet or knees.  However, VA need not conduct an 
examination with respect to the claim of whether new and material 
evidence has been received to reopen previously denied claims of 
entitlement to service connection because the duty under 38 
C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.)

Finally, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a Veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

If VA determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the merits 
of the Veteran's claim in light of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  When making determinations as to 
whether new and material evidence has been presented, the RO must 
presume the credibility of the evidence.  Justus v. Principi, 3 
Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement 
to service connection for his knees and feet in December 1988.  
The RO, in a July 1989 rating decision denied the Veteran's claim 
for his feet essentially on the basis that the disabilities pre-
existed service and had not been permanently worsened as a result 
of service.  His claim for a bilateral knee disorder was denied 
in essence because a chronic disorder had not been shown in 
service.  The Veteran filed a notice of disagreement with this 
decision.  The RO, in a June 1990 rating decision, once again 
denied the Veteran's claim for a right knee disorder, in 
pertinent part, based on the finding that there was no permanent 
right knee disability found on active duty or shortly thereafter.  
The Veteran did not file a substantive appeal as to either issue 
and both the July 1989 and June 1990 rating decisions became 
final.

The Veteran filed claims for bilateral hearing loss and his knees 
in July 1997.  The RO, in a February 1999 rating decision, denied 
the Veteran's claim for bilateral hearing loss, in pertinent 
part, based on the finding that the Veteran did not have a 
current disability, nor did he obtain treatment for hearing loss 
during service.  The RO denied the Veteran's claim for his 
bilateral knees on the basis that new and material evidence had 
not been demonstrated.  The evidence of record at the time of the 
February 1999 rating decision included service treatment records 
and a September 1998 VA examination.  The Veteran did not appeal 
that decision within a year, and it became final.

The Veteran filed another claim for his bilateral knees in 
November 1999.  The RO, in a January 2000 rating decision, denied 
the Veteran's claim for his bilateral knees, in pertinent part, 
based on the finding that no chronic condition was diagnosed in 
service, the current evidence did not show a relationship to 
service, nor was new and material evidence submitted.  The 
Veteran did not appeal that decision within a year, and it became 
final.

The Veteran filed another claim for his bilateral feet in May 
2002 and for his bilateral knees in October 2003.  The RO, in a 
February 2004 rating decision, denied the Veteran's claim for his 
bilateral foot disorder, in pertinent part, based on the finding 
that there was no evidence showing that his pre-service bilateral 
pes planus had been permanently worsened as a result of service 
or that he had a chronic foot disability related to military 
service.  His claim for a bilateral knee disorder was denied on 
the basis that there was no relationship demonstrated between his 
current knee disability and service.  The Veteran did not appeal 
that decision within a year, and it became final.  38 C.F.R. 
§ 20.1103.

The Veteran filed claims of entitlement to service connection for 
bilateral hearing loss, a bilateral knee disorder, and bilateral 
pes planus in July 2005.  In August 2006 the RO denied the 
Veteran's claims on the basis that new and material evidence had 
not been demonstrated.   


Hearing Loss 

In regards to the Veteran's claim for hearing loss, the evidence 
added to the record since the February 1999 RO decision includes 
private treatment records and a March 2007 private medical 
opinion.  

The Board finds that the March 2007 private medical opinion 
indicates that the Veteran had a persistent moderately severe 
sensorineural hearing loss, bilaterally.  The private treating 
physician indicated that the "acoustic trauma related to noise 
exposure during his military service is the most likely 
explanation for the hearing disorder of [the Veteran]."  Given 
that the March 2007 private treating physician has indicated that 
there is a relationship between the Veteran's hearing loss and 
noise exposure in service, a reasonable possibility of 
substantiating his claim for bilateral hearing loss is raised.  

The Board finds that there is new and material evidence to reopen 
the Veteran's claim for bilateral hearing loss.  Therefore, his 
bilateral hearing loss claim will be reopened and remanded as 
discussed in the Remand portion of this decision.

Bilateral Knee Disorder and Pes Planus

With regard to the Veteran's bilateral knee disorder and pes 
planus claims, however, the Board finds that new and material 
evidence has not been submitted since the last final rating 
decision.  The evidence of record at the time of the last final 
rating decision in February 2004 consisted of previous rating 
decisions and private treatment records.  The RO essentially 
determined that the Veteran had failed to provide competent 
medical evidence that established that his pre-existing bilateral 
pes planus was permanently worsened by his military service or 
that he currently had a chronic foot disability related to 
military service.  The RO also determined that the Veteran had 
failed to provide competent medical evidence that established 
that his current knee disability was related to service. 

The evidence added to the record since the last final rating 
decision in February 2004 includes various private treatment 
records demonstrating current treatment for his feet and knees.  
While new, this evidence is not material, as it does not address 
the critical inquiry, i.e. the etiology of his current bilateral 
knee or foot disorders, or whether his pre-existing bilateral pes 
planus was permanently aggravated by service. Therefore, this 
evidence does not support claims to reopen.

The new evidence provided since the last final rating decision 
additionally includes the Veteran's personal statements asserting 
a relationship between his current foot and knee disorders and 
service.  This evidence is essentially a repetition of the 
arguments he advanced when his claims were previously considered.  
Although the Veteran now asserts that his knee disorder is 
secondary to his bilateral pes planus, the Veteran is not 
service-connected for pes planus, an essential component of 
secondary service connection.  Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  

Moreover, such lay statements cannot be considered material as to 
the crucial medical questions presented, whether service caused 
the Veteran's bilateral foot or knee disorders, or whether his 
pre-existing foot disorder was permanently aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons, such as the Veteran, are not competent to offer medical 
opinions and that such evidence does not provide a basis on which 
to reopen a claim for service connection.  In Routen v. Brown, 10 
Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim under 38 
U.S.C.A. 5108.'  The Board is clearly aware of the relaxed 
standard that has developed over the recent years with respect to 
accepting lay evidence in lieu of a medical opinion.  However, 
the Board is equally aware of no Court decision that has 
overruled the holding in Routen.

For these reasons, the Board finds that the evidence submitted is 
not new and material, and the Veteran's claims for service 
connection for a bilateral knee disorder or pes planus are not 
reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for bilateral hearing loss having been 
received, to this extent, the appeal is granted. 

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a bilateral knee disorder, to include as secondary 
to bilateral pes planus, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Diabetes Mellitus-  The Board notes that the Veteran's service 
treatment records do not reflect a diagnosis of diabetes 
mellitus.  However, the Veteran's service treatment records 
reflect treatment for being overweight.  A September 1980 medical 
examination noted that the Veteran was overweight.  He complained 
of dizziness or fainting spells, frequent or severe headaches, 
and recent gain or loss of weight in a report of medical history 
completed at that time.  Lab results dated in October 1981 
reflected glucose levels within the normal range. 

The service treatment records additionally reflect treatment for 
a pruritic rash to the groin area of 2 months duration in 
December 1979.  The Veteran sought treatment for a swelling and 
lesion to his penis in March 1980 and was diagnosed with contact 
dermatitis at that time.  The Veteran opted not to have a 
separation examination. 

Post-service treatment records reflect July 1989 lab results 
noting glucose levels within the normal range.  The Veteran was 
diagnosed with diabetes mellitus, type II, in a November 1996 
private treatment record.  Significantly, the Veteran argues that 
his in-service complaints of dizziness and headaches, weight 
gain, and itching of the skin around the groin area were early 
manifestations of his current diabetes mellitus.  He provided a 
printout of a WebMD online article which describes the symptoms 
of Type 2 Diabetes.  The Board finds that this assertion raises a 
medical question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current diabetes mellitus.   

Hypertension-  The Board notes that service treatment records 
include the following blood pressure readings:  114/60 (April 
1979 treatment record), 118/70 (May 1979 treatment record),  
114/68 (July 1979 treatment record), 104/72 (June 1980 treatment 
record), 104/62 (September 1980 examination), 116/74 (October 
1980 treatment record), 112/76 (October 1980 treatment record), 
116/70 (May 1981 treatment record), and 110/70 (January 1982 
treatment record).  Another January 1982 treatment record noted a 
diagnosis of probable essential hypertension.  The Veteran's 
blood pressure was recorded as 122/96 at that time.  He opted not 
to have a separation examination. 

Post-service treatment records reflect an August 1988 private 
treatment record which noted a blood pressure reading of 114/70.  
A December 1988 VA treatment record noted a blood pressure 
reading of 156/56.  The Veteran denied high blood pressure or 
cardiac history in a November 1996 hospitalization admission 
report.  A November 1996 discharge reflected blood pressure 
readings of 115/70 to 146/90.  A November 2000 private treatment 
note showed a blood pressure reading of 130/90.  The Veteran was 
diagnosed with hypertension in a December 2000 treatment note.  

Significantly, it is unclear whether the in-service diagnosis of 
probable essential hypertension was an early manifestation of the 
Veteran's current hypertension.  The Board finds this is a 
medical question outside of its jurisdiction.  See Colvin.  As 
such, a VA examination is required to determine the etiology of 
the Veteran's current hypertension.   

The Board also notes that the Veteran, through his 
representative, alternately argues that his hypertension was 
either caused or aggravated by his diabetes mellitus.  On remand, 
the RO should develop the issue of secondary service connection.

Sleep Apnea-  Service treatment records reflect that the Veteran 
reported frequent trouble sleeping in a report of medical history 
completed in September 1980.  The Veteran opted not to have a 
separation examination. 

Post-service records reflect that the Veteran was diagnosed with 
rule out sleep apnea in a December 2000 treatment record.  He was 
diagnosed with moderate obstructive sleep apnea/hypopnea in an 
October 2001 sleep study.  The Veteran indicated in his May 2007 
substantive appeal that during basic training his drill sergeant 
made him stand up in class to prevent him from sleeping.  He 
stated that his roommates in Korea and the U.S. complained to 
their commanding officer because his snoring would keep them from 
sleeping. 

Based on documentation of complaints of sleep problems in service 
and current treatment for a sleep disorder, the Board finds that 
a remand of the claim of service connection for a sleep disorder 
is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Board also notes that the Veteran, through his 
representative, alternately argues that his sleep disorder was 
either caused or aggravated by his hypertension.  On remand, the 
RO should develop the issue of secondary service connection.

Allergic Rhinitis-  Service treatment records reflect that the 
Veteran was treated for nasal congestion in December 1979.  He 
was treated for complaints of cold symptoms in January 1980 and 
for bronchitis in June 1980.  He indicated that he was unsure if 
he had had, or currently had, sinusitis, in a report of medical 
history completed in September 1980.  He reported chronic or 
frequent colds at that time but denied ear, nose, or throat 
trouble.  He complained of "running sinuses" at a May 1981 
treatment visit.  He was diagnosed with mild viral syndrome at 
that time. He was treated for a cold in November 1981.  The 
Veteran opted not to have a separation examination. 

Post-service records reflect that the Veteran was diagnosed with 
sinusitis at a March 2005 private treatment visit.  He was 
diagnosed with allergic rhinitis in December 2005.  A January 
2006 private treatment record reflects that he was going to begin 
allergy injections.  

Based on documentation of complaints of sinus-related problems in 
service and current treatment for sinusitis and allergic 
rhinitis, the Board finds that a remand of the claim of service 
connection for allergic rhinitis is necessary.  38 U.S.C.A. § 
5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

Eye Disorder-  Service treatment records reflect that the Veteran 
was treated for eye redness in September 1979.  In September 
1980, the Veteran sought treatment after being poked in the right 
eye during a football game.  He was diagnosed with laceration of 
the sclera, right eye.  A Medical Examination completed the next 
day noted a ruptured superficial blood vessel of the right eye.  
The Veteran complained of eye trouble in a report of medical 
history completed at that time.  A treatment record that day 
noted that an eye patch was in place.  He was sent to 
ophthalmology.  He was treated and the physician diagnosed him 
with resolved abrasion of the right eye.  The Veteran opted not 
to have a separation examination. 

Post-service records reflect that the Veteran was diagnosed with 
diplopia at a May 2003 private treatment visit.  The treating 
physician noted that the Veteran wore a patch over his eye which 
allowed him to function.  A December 2003 private treatment 
record noted that the Veteran had had eye surgery on his muscles, 
that it had not helped, and that the Veteran was still wearing a 
patch for diplopia.  A January 2005 treatment record noted 
continued complaints of diplopia. 

Based on documentation of complaints of eye-related problems in 
service and current treatment for diplopia, the Board finds that 
a remand of the claim of service connection for a bilateral eye 
disorder is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 
Vet. App. 79 (2006).

Hearing Loss -  The Board notes that an in-service September 1980 
audiogram reflected decreased audiometric thresholds at 500 and 
1000 Hz., bilaterally.  The Veteran denied complaints of hearing 
loss in a report of medical history completed at that time.  The 
Veteran opted not to have a separation examination. 

Post-service, a September 1998 VA audiological examination 
reflected normal findings.  Private audiometric testing conducted 
in June 2005 reflected bilateral mild to moderate/severe 
sensorineural hearing loss.  An uninterpreted audiogram is 
included in the report.  The Veteran denied loud noise exposure.  
The Veteran subsequently reported a history of decreased hearing 
at a December 2005 private treatment visit. 

The Veteran stated at a March 2007 private audiological 
examination that he had experienced difficulty hearing over a 
period of approximately thirty years.  He reported to his private 
physician that he had experienced acoustic trauma from loud noise 
exposure experienced during his military service. 

The Veteran's DD-214 lists his military occupational specialty as 
military police.  The Veteran has not clearly alleged what noise 
exposure he experienced during military service in this capacity.  
However, pursuant to a guidance issued in VA Fast Letter 10-35 
(September 2, 2010), the Board will concede that the Veteran was 
exposed to moderate hazardous noise in service. 

The March 2007 private examiner opined that "acoustic trauma 
related to noise exposure during his military service is the most 
likely explanation for the hearing disorder of [the Veteran]."  
The report references a March 10, 2007 audiogram not located in 
the claims file.  It is unclear from the record if the Veteran's 
hearing thresholds meet the VA specified hearing disability 
threshold requirements.  38 C.F.R. § 3.385 (2010).  

There is no indication that the physician had the opportunity to 
review the Veteran's service treatment records.  Moreover, it 
appears that the physician considered the Veteran's reserve 
service in his analysis.  The Veteran has not alleged that his 
hearing occurred during, or the result of, any period of active 
duty for training (ACDUTRA) or inactive duty for training 
(INACDUTRA) service.  Further, the physician provided no 
rationale for his opinion.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
held that the probative value of a medical opinion comes from the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion.  The probative value of the March 2007 opinion is 
therefore limited.  However, the Board finds the above treating 
practitioner's statement is an "indication" that the Veteran's 
current hearing loss may be associated with service, and that a 
VA examination is required under McLendon to determine whether 
this disorder is related to service. 

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that the Veteran has received 
adequate notice with regard to his 
secondary service connection claims for 
hypertension and a sleep disorder. 
(38 C.F.R. § 3.310 (2010)).

2.  Schedule the Veteran for an appropriate 
VA examination to evaluate his diabetes 
mellitus.  Any necessary testing should be 
conducted.  The claims file must be 
reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's diabetes mellitus had its 
onset in service or within one year of 
service discharge.  Reference should be 
made to his in-service complaints of 
dizziness and headaches, treatment for 
weight gain and itching of the skin around 
the groin area, negative glucose levels in 
October 1981, and post-service evidence 
showing a diagnosis of diabetes mellitus in 
November 1996.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include consider of 
symptomatology exhibited during service.  
The claims file must be reviewed in 
conjunction with the examination.  

3.  Schedule the Veteran for an examination 
to determine the nature and etiology of his 
hypertension.  Any necessary testing should 
be conducted.  The claims file must be 
reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

The examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's hypertension had its onset in 
service or within one year of service 
discharge.  

In addressing whether the Veteran's 
hypertension had its onset within one year 
of service discharge, the examiner must 
consider that to qualify for presumptive 
service connection under 38 C.F.R. 
§ 3.309(a), the Veteran's hypertension has 
to be categorized as "disabling."  As 
such, the examiner is asked to comment on 
whether the Veteran's in-service January 
1982 diagnosis of "probable essential 
hypertension" is considered "disabling 
hypertension." 

If it is determined that the hypertension 
did not have its onset in service or within 
one year of service discharge, the examiner 
should state an opinion as to whether it is 
at least as likely as not (a 50 percent 
probability or greater) that the 
Veteran's hypertension was caused by, or 
aggravated by, his diabetes mellitus.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
hypertension (i.e., a baseline) before the 
onset of the aggravation.

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record, to include 
consider of symptomatology exhibited during 
service.  The claims file must be reviewed 
in conjunction with the examination.  

4.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
sleep disorder and active duty service.  
The examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that his sleep disorder was caused 
by, or aggravated by, his hypertension or 
is at least as likely as not (a 50 percent 
probability or greater) that the 
disability had its onset in service or is 
otherwise related to service.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, 
the approximate level of severity of the 
sleep disorder (i.e., a baseline) before 
the onset of the aggravation.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include consider of 
symptomatology exhibited during service.  
The claims file must be reviewed in 
conjunction with the examination.  

5.  Schedule the Veteran for an examination 
to evaluate the relationship between his 
allergic rhinitis disorder and active duty 
service.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current allergic 
rhinitis disorder is causally related to 
service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include consider of 
symptomatology exhibited during service.  
The claims file must be reviewed in 
conjunction with the examination.  

6.  Schedule the Veteran for an eye 
examination to evaluate the relationship 
between his diplopia and active duty 
service.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current eye disorder, 
not including myopic astigmatism, is 
causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include 
consideration of symptomatology exhibited 
during service.  The claims file must be 
reviewed in conjunction with the 
examination.  

7.  Schedule the Veteran for a VA 
audiological examination.  The examiner 
should state whether the Veteran suffers from 
hearing loss for VA purposes as per 38 C.F.R. 
§ 3.385.  If hearing loss for VA purposes is 
documented, the examiner is then asked to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any current 
hearing disability had its onset in service 
or is otherwise etiologically related to his 
active service.  In rendering such an 
opinion, the examiner must address the 
Veteran's conceded moderate noise exposure in 
service as a military policeman and the March 
2007 private treating physician's report.

Any opinion offered should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If the examiner cannot 
provide an opinion without resorting to mere 
speculation, such should be stated along with 
supporting rationale.

The claims file must be reviewed in 
conjunction with such examination, and the 
examiner must indicate that such review 
occurred.

8.  The RO should then readjudicate the 
claims for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


